DETAILED ACTION
1. Applicant's response, filed 1 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-20 are cancelled.
Claims 21-40 are currently pending.
Claims 29-31, 35-37 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 July 2020.
Claims 21-28, 32-34 and 38-39 are under examination herein.
Claims 21-28, 32-34 and 38-39 are rejected.

Drawings
4. The drawings filed 1 December 2020 are accepted.

Claim Objections
5. The objection to claims 21, 24-25, 33 and 38 are withdrawn in view of the claim amendments filed 1 December 2020. 

Claim Rejections - 35 USC § 112
6. The rejection of claims 28, 34 and 39 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 1 December 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 21-28, 32-34 and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite patent eligible subject matter Step 1: YES) are first analyzed to determine if any claims recite a judicial exception (Step 2A, Prong 1). The instant claims recite the following limitations that fall under the “Mental processes”, “Mathematical concepts” or “Methods of organizing human activities” groupings of abstract ideas:
Claims 21, 33 and 38 recite determining one or more optimized food for the user based on the testing data, the nutritional data, the constraint data, and one or more optimization equations, wherein the one or more optimized foods are configured to increase or decrease a health measurement level of the user to a target range and arranging for delivery of the one or more optimized foods using one or more programmed vehicles.
Claim 26 recites that the one or more optimized foods comprise a subset of the plurality of food ingredients.
Claim 27 recites further limitations on the type of health measurement level.
Claims 28, 34 and 39 recite determining expected blood chemistry contributions and standard deviations of the expected blood chemistry contributions for the plurality of food ingredients; and determining the one or more optimized foods based on the testing data, the nutritional data, the constraint data, the one or more optimization equations, the expected blood chemistry contributions and the standard deviations.
Claim 32 recites wherein the one or more programmed vehicles comprise one or more drones, one or more autonomous vehicles, one or more vehicles operated by a human, or combinations thereof.
These limitations of determining are so generically recited that they equate to mere evaluations or comparisons of collected data that can be practically performed in the human mind as claimed. While claims 33-34 and 38-39 recite carrying out the mental process limitations with a processor, there are no additional limitations to indicate that anything other than a generic computer is required. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “Mental processes” grouping of abstract ideas. Furthermore, the limitations for determining a standard deviation in claims 28, 34 and 35 equate to a set of words defining a mathematical calculation, which falls under the “Mathematical concepts” grouping of abstract ideas. The limitations of selecting a preferred/optimized food and arranging for delivery on one or more foods using one or more programmed vehicles, which includes vehicles operated by a human, equates to an activity that manages personal interactions between people. For example, ordering food from a restaurant for delivery and then an employee at the restaurant arranging for a delivery vehicle operated by a human user to deliver food from restaurant would be an interaction between people, both for the person ordering the food and the employing arranging the delivery with the delivery driver. Therefore, this limitation falls under the sub-grouping of “managing personal interactions between people” Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that integrates the recited judicial exception into a practical application. Specifically, the claims do not recite an additional element that reflects an improvement to technology or apply or use the judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere data gathering activity or mere instructions to implement the abstract idea on a generic computer. Specifically, claims 21, 33 and 38 recite additional elements of receiving testing data, nutritional data, constraint data and user selection data that are utilized as input for the recited abstract idea. Claims 22-25 recite further limitations on the type of testing data, nutritional data, constraint data or user selection data. The courts have identified limitations amounting to necessary data gathering or merely limiting the type of data were insignificant extra-solution activity in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016); Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Claims 33-34 and 38-39 recite performing the abstract idea with a processor or computer and storing the abstract idea on a memory. However, there are no additional limitations to indicate that the claims require anything other than a generic computer that is utilized as a tool to perform an existing process. Therefore, these limitations equate to mere instructions to implement the judicial exception on a generic computer. Since the additional elements of the claims merely recite insignificant extra-solution activity or mere instructions to implement the abstract idea on a Step 2A, Prong 2: NO). 
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that amount to conventional data gathering activity or mere instructions to implement an abstract idea on a generic computer. Claims 21, 33 and 38 recite additional elements of receiving testing data, nutritional data, constraint data and user selection data that are utilized as input for the recited abstract idea. Claims 22-25 recite further limitations on the type of testing data, nutritional data, constraint data or user selection data. These limitations are so generically recited that they equate to mere steps of gathering data or retrieving data over a network or from memory that the courts have identified as well-understood, routine and conventional activity in TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Claims 33-34 and 38-39 recite performing the abstract idea with a processor or computer and storing the abstract idea on a memory. However, these limitations equate to mere instruction to apply the abstract idea using a generic computer that the courts have stated does not amount to significantly more than a recited judicial exception in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Step 2B: NO). As such, claims 21-28, 32-34 and 38-39 are not patent eligible.

Response to Arguments
Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive. 
8. Applicant asserts that the claims are not directed to a mental process under Step 2A, Prong 1 and instead are directed to the delivery of one or more optimized foods because they claims now include a limitation for arranging for delivery of the one or more optimized foods using one or more programmed vehicles (pg. 15, paras. 2-5 of Applicant’s Remarks). This argument is not persuasive.
First, as a formal matter, Step 2A, Prong 1 of the current Patent Subject Matter Eligibility Guidance in MPEP 2106.04 determines whether or not the claim recites a judicial exception and then Step 2A, Prong 2 determines if the claim is directed to the judicial exception or not by evaluating if the claim integrates the recited judicial exception into a practical application. Regarding Step 2A, Prong 1 and as discussed in the above rejection, the limitations of selecting a food to order and arranging for delivery of the food by one or more programmed vehicles equates to an abstract idea under the “Methods of Organizing Human activity” grouping of abstract ideas as well as reciting abstract ideas under the “Mental Process” and “Mathematical concepts” grouping of abstract ideas. As such, Under Step 2A, Prong 1, the claims recite an abstract idea.  

9. Applicant asserts that under Prong 2 and Step 2A the claims are using in conjunction with a particular machine or manufacture that is integral to the claim via the one or more programmed vehicles that are used for delivery of the one or more optimized foods (pg. 16, paras. 1-3 of Applicant’s Remarks). This argument is not persuasive. 

In addition, merely arranging for delivery by a programmed vehicle does not recite any elements that integrate the structure of the machine into the operation of the steps of the method and instead equate to merely “delivering the food” that is selected rather than integrating the recited judicial exception into the practical application. 

10. Applicant asserts that the use of one or more programmed vehicles to deliver one or more optimized foods is not well-understood, routine and conventional (pg. 16, para. 4 to pg. 17, para. 2 of Applicant’s Remarks). This argument is not persuasive.
The instant claims only merely require arranging for delivery of the one or more optimized foods using one or more programmed vehicles and do not require actually delivering the food. Furthermore, under Step 2B the additional elements are evaluated to determine whether or not the claims recite an inventive concept and the inventive concept cannot be furnished by the judicial exception itself (see MPEP 2106.05.I). As discussed in the above rejection, the step of arranging for delivery of the one or more optimized foods using one or more programmed vehicles is part of the recited judicial exception itself and therefore cannot provide an unconventional additional element because it is not an additional element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. The rejection of claims 21-27, 32-33 and 38 under 35 U.S.C. 103 as being unpatentable over Blander et al. (US 2014/0310019 A1; published 16 October 2014) in view of Dillahunt et al. (US 9,159,088 B2; published 13 October 2015) is withdrawn in view of the claim amendments filed 1 December 2020.

12. The rejection of claims 28, 34 and 39 under 35 U.S.C. 103 as being unpatentable over Blander et al. (US 2014/0310019 A1; published 16 October 2014) in view of Dillahunt et al. (US 9,159,088 B2; published 13 October 2015) as applied to claims 21, 33 and 38 above, and further in view of Bennett et al. (US 9,011,153 B2; published 21 April 2015) is withdrawn in view of the claim amendments filed 1 December 2020.

13. Claims 21-27, 32-33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Blander et al. (US 2014/0310019 A1; published 16 October 2014; previously cited) in view of Dillahunt et al. (US 9,159,088 B2; published 13 October 2015; previously cited) and Vaananen (US 10,262,289 B2; effective filing date 2 February 2016; newly cited). This rejection is newly recited and necessitated by claim amendment.
With respect to claims 21, 33 and 38, Blander et al. discloses a computer implemented method and system for personalized nutrition, exercise and comprehensive wellness assessment (abstract; paras. [0007]-[0013]). Blander et al. discloses that the method and system receives a panel of biomarkers from the user’s blood or other biological sample (paras. [0007]-[0008], [0012]-[0013] and [0031]). Blander et al. then discloses that the computer-implemented method and system provides a questionnaire to the user to provide information about the demographic, nutritional and physical habits of the individual (para. [0008]-[0009], [0031]-[0033]). Blander et al. also discloses a relational database that contains information including content of food and how food and supplements influence the biomarkers (paras. [0035] and [0039]; Fig. 11). Blander et al. also discloses that the interface includes a link to dislike food products as well as add food products to a shopping cart (Fig. 11). Blander et al. then discloses that the expert system utilizes artificial intelligence algorithms to determine based on the analyte range, individual diagnostic results and the knowledge base what interventions can optimize the fitness and wellness of the user, including the selection of one or more optimized foods via an optimized nutrition plan (paras. [0007]-[0008], [0030]-[0031], [0034], and [0041]; Fig. 11). Blander et al. also discloses that the expert system recommendations can be selected to optimize the blood or specimen results to the target range (paras. [0031], [0033]-[0034]; Figs. 2-3 and 9-11). Blander et al. discloses that the system has a computer readable medium with computer readable instructions for performing the methods and services with a processor (para. [0054]).

Concerning claim 23, Blander et al. discloses that the blood test data includes glucose, creatinine kinase, total cholesterol, hemoglobin, calcium and others (Fig. 10; Appendix A).
Pertaining to claim 26, Blander et al. discloses recommending foods from the database which will optimize the nutrition of the user, which are obviously a subset of the food ingredients present in the entire database (Fig. 11; paras. [0033]-[0035] and [0039]).
As to claim 27, Blander et al. discloses that the blood test data includes glucose, creatinine kinase, total cholesterol, hemoglobin, calcium and others and that the optimized foods are selected to produce personal recommendations to correct the deficiencies in the analyte levels (paras. [0033]; Figs. 3 and 10; Appendix A).
Blander et al. is silent to wherein the constraint data comprises data corresponding to one or more dietary preferences of the user and arranging for delivery of the one or more optimized foods using one or more programmed vehicles based on the user selection data in claims 21, 33 and 38; wherein the constraint data further comprises data relating to one or more allergies of the users in claim 24; wherein the one or more dietary preferences comprise preferences relating to food, diet, cuisines, or combinations thereof in claim 25; and wherein the one or more delivery options comprise an option to pick up the one or more optimized foods at a distribution point, an option for delivery to a location, an option for restaurant service or combinations thereof in claim 32. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Dillahunt et al. and Vaananen.
	With respect to claims 21, 33 and 38, Dillahunt et al. discloses a location-aware preference and restriction based customized menu method, system and computer readable medium that generates a list of recommended foods based on the current location and the input list of preferences and restrictions (abstract; col. 1, lines 36-55). Dillahunt et al. discloses that the invention first obtains a list of foods available at the user’s location from food vendors at or 
	Regarding claims 21, 33 and 38, Vaananen discloses a drone delivery method and system for delivering products, such as food items, to a user (abstract; Figs. 3 and 5). Vaananen discloses that the drone delivery method includes receiving a user selection of a product, transmitting the data about the selection and social network profile information of the user to a drone and then directing the drone to retrieve the product and deliver it to the user wherever they are (col. 5, lines 59-63; col. 7, line 38 to col. 8, line 20; col. 8, line 55 to col. 9, line 40; Figs. 3 and 5). 
	Concerning claim 24, Dillahunt et al. discloses obtaining a list of preferences and restriction of the user, including favorite foods, intake rates for nutrients or allergies (col. 3, lines 9-31).
	Pertaining to claim 25, Dillahunt et al. discloses obtaining a list of preferences and restriction of the user, including favorite foods, intake rates for nutrients or allergies (col. 3, lines 9-31).
	As to claim 32, Dillahunt et al. discloses that the customized menu is generated from each of the different restaurants identified in the proximity and the user can choose which restaurant to enter based on the list of suggested foods (col. 4, lines 10-18).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Dillahunt et al. 
Vaananen discloses that the method for drone delivery of user selected products greatly decreases the order input time and allows the consumer to move around after their order (col. 5, lines 9-18). Therefore, one of ordinary skill in the art would have been motivated to utilize the drone delivery method taught by Vaananen in the method of selecting optimized foods taught by Blander et al. and Dillahunt et al. to decrease the order input time and enable the consumer to move around after their order as taught by Vaananen. Furthermore, one of ordinary skill in the art would predict that the method and system of Vaananen could be readily added to the method and system of Dillahunt et al. and Blander et al. with a reasonable expectation of success since the method and system of Dillahunt et al. and Blander et al. includes an online system and method of selecting products for consumption for a user that is equivalent to the order interface disclosed in Vaananen. The invention is therefore prima facie obvious.

14. Claims 28, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Blander et al. (US 2014/0310019 A1; published 16 October 2014; previously cited) in view of Dillahunt et al. (US 9,159,088 B2; published 13 October 2015; previously cited) and Vaananen (US 10,262,289 B2; effective filing date 2 February 2016; newly cited) as applied to claims 21,  above, and further in view of Bennett et al. (US 9,011,153 B2; published 21 April 2015; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claims 21, 33 and 38 have been taught by Blander et al., Dillahunt et al. and Vaananen above. 
As to claims 28, 34 and 39, Blander et al. discloses that the database includes information from other databases about the content of food (para. [0035]).
With respect to claims 28, 34 and 39, Dillahunt et al. discloses that list of recommended foods can be prioritized from most to least recommended (col. 3, line 60 to col. 4, line 10).
Blander et al., Dillahunt et al. and Vaananen are silent to determining an expected blood chemistry contribution and a standard deviation of the expected blood chemistry contribution for a respective food ingredient; and determining the one or more optimized foods based on the expected blood chemistry contribution and the standard deviation in claims 28, 34 and 39. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Bennett et al.
Regarding claims 28, 34 and 39, Bennett et al. discloses method and systems for analyzing nutrient intake levels and generating recommendations that are responsive to a user’s current nutritional intake and nutrition related goals (abstract). Bennett et al. discloses that the method and system calculates an index based on nutritional content of a consumed food and the selected dietary program and determines how far the user’s consumption profile deviates from the target profile (col. 34, lines 3-10). Bennett et al. discloses that the deviation between the target and attained amount can be a standard deviation (col. 34, lines 25-35). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Dillahunt et al. discloses that list of recommended foods can be prioritized from most to least recommended (col. 3, line 60 to col. 4, line 10). Bennett et al. discloses that the method and system calculates prima facie obvious.

Response to Arguments
15. Applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. 103 have been considered but are not persuasive because they pertain to the newly recited claim limitation that is taught by the newly cited Vaananen reference.

Conclusion
16. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631